Title: To Benjamin Franklin from Deborah Franklin, 3 November 1765
From: Franklin, Deborah
To: Franklin, Benjamin



November the 3 1765
The dredfull firste of November is over; and not so much disorder as was dreded I am a shamed of maney of our sittisons but I think you air informed by better handes than I am. I am to one [own] I did not write by the laste packit all thow I did in quier when it wold saile the poste Came in after darke and wente in a quator of an ower so I Cold not write as I Cante by Candel lite. I reseved thee tee by Capt. Budin and thanke you for it. I had the pleshuer to treet your old friend John Robortes his Son the Doctor from mereyland thair wifes and Dafter your verey good friend Mrs. Howel and Dafter to the Number of 13. Thay all desiered to [be] remembered to you in the moste respecktefull manner and yisterday good Mr. Rhodes and his son Thomas Franklin and wife dranke tee with us and we had the beste Buckwheat Kakes that ever I maid. Thay sed I had ought dun [outdone] my one ought doings. Our good Mr. Mockridg had sente sume of the beste of the flower that I ever saw and we had them hot thay desired thair love to you. Now my dear give me leve to sheed sume teers with you on the Deth of our Coll. Boquet. He deyed 10 dayes after he arived att Penscey Colok. He was in a poor Staite of helthe when I saw him laste a bough 3 day before he wente a way. He dranke tee with us.
I have got the Dead don and recorded but not but on the 30 of ocktober for it lay in Mr. Reyleis hands all the time all moste he was ill and he now layes dead but it is dun. Mr. Brogdon treeted me with the graites Politenes imaginabel on the ocashon the day that mrs. Sidon acknowledge the Dead. Mr. Hughes gave Bond with me to the 4 hundred pounds he dus go a brode a littel now but is but verey poorley yit. This I write to have readey if a vesill should saile before a packit.
I saw a letter from Mr. Coldin laste evening whair in he ses thay had a mobe the night be for and thair was one thretened to be that night to pull dow[n] his offis that his wife and Children was gon to the forte in ordor to askape the insultes of the mobe but I hope it will blow over with ought aney damaig as the thretnings of the tooles has dun heare. So my Dear you see hough readey we air to follow the fashon of the Inglish Folkes. I have ofen thought what a mersey it was that it is only those hear that seme disatisfied which think and Cole them selefes the better Sorte and that we Can turne ought 6 or 7 hundred hones good traidesmen to Convinse them that thay air but meer beckers [beggars.] The head of our mobe is a bought 3 parsons 2 or 3 Dockters you Countrey man S Smith who I reeley pittey as I beleve he will kill him selef with his one [own] ill nater. Mr. Tillman has bin verey acktivef and got him selef harteley dispised for which I Cante helpe being plesed in som meshuer but I donte trubel my selef as I donte live in the Same Cittey so if I stay att home I may be as hapey as possabel while you air not hear to make me quite so I hope you air not to stay longer then the Spring. You say you hope I did not a peel. I did not. I donte due aney thing to give aney bodey room to say aney thing a bought me att all I have not so much as spook to your new tenent but intend it soon. I have lefte in Mr. Thounsend whites handes 60 pounds of the money of Godmothers Legesay as I wold not have any of the Congruygashon say aney thing [indecipherable ] of you. When the offis dus what thay have to due I shall pay what remaines and get a discharge. I have reseved 5 poundes of the tenent in the house and he ses he will bring the reste verey soon. Adue god bles you. I leve of[f] tell tomorrow.


[November 7]
This is November the 7 and I was a writin you a letter when the poste Came in and I have reseved your of the 14 of September. I rejoys to hear that you was well. My beste regardes to Coll. Hunter and Ladey. Pray kiss miss for me I heard by chanse that the [packet] sailes on Satterday so I finish this letter to you as I wold not let another Packit saile with ought a letter from me to you. Mr. Rhodes Came in. I read him sum parte of your letter. He has not given me aney a Counte. He did ofer to retuern me the money but I sed I did not wante it nor did he aske me for aney. He sed that Smith the Carpenter had asked him for so much and his son lay sick att that time and Cold not doe aney buisnes so I ofred him. He Desiers his love to you. I am a looking ought for Stoveses. Mr. Robertes spooke to me for to a siste him in geting of them. This day I heard from our friends Grase and Potts thay air all well. Salley is a writing but it semes as thow all her friends wold Cume and see her to day. My love to good mrs. Stephenson. I have sed all to her in my letter which is to go by Ierland. My Compleymentes to Mr. and Mrs. Strahan and thair whole famely to all our friends and I am to tell you that numbers of your good friends desier their love to you allmoste all Philadelphia for it is but a verey few that donte like you. It is allmoste darke. I am obliged to Conclud and am your afeckshonat wife
D Franklin
  November the 7 1765
  This day makes a year sense you lefte home.


 
Endorsed: Mrs Franklin &c
